Exhibit 1 BL-8040 A NOVEL PLATFORM FOR THE TREATMENT OF HEMATOLOGICAL MALIGNANCIES INVESTOR AND ANALYST BREAKFAST DECEMBER 12, 2014 December 2014 | Slide 2 BL-8040 Overview Feasibility & CMC Pre-Clinical Development Development to Clinical POC Approved Drugs Indication AML & other hematological indications (Orphan designation for AML and SC mobilization) Mode of Action CXCR4 antagonism (CXCR4 over-expressed in >70% of tumors, correlates with disease severity) Status Phase II ongoing (under IND) Product Highlights •Induces apoptosis in cancer cells •Mobilizes cancer cells from bone marrow to peripheral blood •Induces terminal differentiation of immature cancer cells •Sensitizes cancer cells to chemo- and bio-based anti-cancer therapy •Safe and well tolerated at all doses tested to date (up to 1.25mg/kg) December 2014 | Slide 3 BL-8040’s Unique Mechanism Presents An Opportunity Across Many Hematological Indications Results And MOA • Binds CXCR4 with high affinity (1-2 nM) and works as inverse agonist • Maintains extended inhibition through long receptor occupancy (>24 hours) • Induces apoptosis of tumor cells dependent on CXCR4 for survival • Increases sensitivity to anti-cancer agents by mobilizing tumor cells from the protective microenvironment niche • Induces terminal differentiation of immature cancer cells BL-8040 directly induces apoptosis BL-8040 sensitizes tumor cells to other drugs BL-8040 Induces terminal differentiation of tumor cells BL-8040 BL-8040 + SOC BL-8040 induces tumor cells mobilization Clinical Program December 2014 December 2014 | Slide 5 Pre-Clinical Phase I Phase II Phase III INDICATION PROTOCOL Ph2a - Ongoing - Topline results Q1/2015 Ph1/2 - Planned for Q2/2015-Q2/2017 Ph1/2 - Completed Ph1 - Ongoing-Q1/2015 R/R AML BL-8040.01 hMDS and Aplastic Anemia BL-8040.06 BL-8040.02 BKTSC001 SCM with G-CSF(Myeloma) SCM as Single Agent AML Consolidation (BLAST) BL-8040.04 Ph2b - Planned for Q1/2015-Q3/2017 ACUTE MYELOID LEUKEMIA (AML) Ph1/2 - Planned forQ1/2015-Q3/2016 AML FLT3-ITD BL-8040.05 Projected Clinical Program Targets Several Hematological Indications With High Unmet Need OTHER HEMATOLOGICAL INDICATIONS rrAML BL-8040.01 study Ongoing Ph2a study December 2014 | Slide 7 Results From Ongoing Study •First four cohorts were completed (0.5, 0.75, 1 and 1.25 mg/kg) •There were no BL-8040 related SAEs and none of the AEs were considered DLTs •Robust leukemic blast mobilization was observed (median of 6-fold increase) •Two days of BL-8040 monotherapy decreased amount of leukemic cells in BM by median of approx. 70% •Two days of BL-8040 monotherapy induced cancer cell death (apoptosis) •Topline results are expected during H2/2015 December 2014 | Slide 8 BL-8040.01 Currently Taking Place at Multiple Leading Medical Centers in the US and Israel Dr. Arnon Nagler Dr. Yishai Ofran Dr. Nadav Sarid Dr. James Foran Dr. Martin Tallman Dr. Jessica Altman Dr. Gautam Borthakur Dr. Dina Ben-Yehuda Dr. Jacob Rowe AML Consolidation BL-8040.01 - the BLAST study In Collaboration with German Study Alliance Leukemia Group December 2014 | Slide 10 Phase 2b -Consolidation Treatment for AML Patients Rationale • BL-8040 will deepen response by eliminating minimal residual disease left in BM after induction therapy • Safety of combination with high dose Ara-C is well established by datafrom r/r AML study encouraging use of BL-8040 as part of the consolidation therapy • Single agent high dose Ara-C is standard of care worldwide for consolidation treatment Advantages • BL-8040 dose selected from r/r AML study • Unmet need with no current direct competition • Earlier line in AML treatment • Treatment line found interesting by potential partners December 2014 | Slide 11 Phase 2b -Consolidation Treatment for AML
